04/07/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 18-0160



                                 No. DA 18-0160


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

BRANDON BAGNELL,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including May 15, 2020, within which to prepare, serve, and file its

response brief.




BF                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                               April 7 2020